Citation Nr: 0614746	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  01-03 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia with delusions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric disorder did not begin during or as a 
consequence of service and did not begin within one year of 
the veteran's discharge from service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in January 2000, November 2001, and January 
2004, VA notified the veteran of the information and evidence 
needed to demonstrate entitlement to service connection for 
an acquired psychiatric disorder, including what part of that 
evidence the veteran was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information related to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The veteran was not notified of the information and 
evidence needed to demonstrate the degree of disability or 
the effective date of an award; however, the Board finds that 
the veteran was not prejudiced by the lack of notice because 
service connection for a psychiatric disorder is denied in 
this decision and VA will not assign a disability rating or 
effective date for compensation for that disability.  
Therefore, the Board finds that the veteran was effectively 
notified of the information and evidence necessary to 
substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial notice in January 2000, prior to the July 2000 
decision on appeal.  The RO also provided corrective VCAA 
notice in November 2001 and January 2004 and reconsidered the 
claim in May and June 2005.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  The veteran requested a hearing 
before the Board in his April 2001 substantive appeal, but he 
withdrew that request in October 2005.  The VCAA requires VA 
to order a medical examination of the veteran if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Because there is no 
evidence that the veteran's psychiatric disorder began during 
or is related to service, the Board finds that additional 
medical development is not necessary to decide the veteran's 
claim.  Thus, all known and available records relevant to the 
issue on appeal were obtained and are associated with the 
veteran's claims file, and the veteran does not contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran alleges that he developed a psychiatric disorder 
because of the strain and terror associated with his service 
in Germany during the Vietnam War.  He describes several 
potential instigating factors, including the following:  a 
verbally abusive drill sergeant; the suicide of another 
soldier; malfunctioning and dangerous artillery and firearms; 
the indifference of military and government officials to the 
dangers of service and the needs of returning veterans; and 
the experiences and dependency issues of Vietnam veterans.  
He avers that he was generally enthusiastic prior to his 
entry into service, but he became apathetic about his 
colleagues' safety and performance of his responsibilities 
because he was trying to divert his thoughts from the power 
given him to hurt other individuals.  He argues that this 
apathy was an early symptom of paranoid schizophrenia, which 
was not properly diagnosed during service because officials 
failed to arrange a psychiatric evaluation.  He submitted 
medical treatise evidence indicating that a majority of 
individuals diagnosed as having schizophrenia display a 
gradual development of symptoms such as social withdrawal, 
loss of interest in work, unusual behavior, and/or outbursts 
of anger.

The veteran denied a history of mental health problems during 
his November 1973 entrance examination and his September 1974 
separation examination.  A mental status evaluation performed 
by a qualified physician in September 1974 revealed no 
significant mental illness.  The examiner noted that the 
veteran exhibited normal behavior, level mood, clear thinking 
process, good memory, and normal thought content.  

The veteran received an expeditious discharge in September 
1974 for unsuitability by reason of apathy and inability to 
expand effort constructively.  The veteran's commander 
indicated that the veteran required constant supervision, had 
an apathetic attitude, and was unwilling to conform to the 
lowest standards of military bearing and duty performance.  

 In January 1980, the veteran received a psychiatric 
evaluation in association with an arrest for assault.  The 
veteran denied a previous psychiatric history, and the 
examiner found no evidence of psychosis.  The physician 
diagnosed a paranoid personality.  In November 1981, a prison 
psychologist opined that the veteran was sociopathic in 
nature and had considerable drug dependency.  There was no 
evidence of psychosis.  In January 1982, the veteran 
complained of nervousness, agitation, insomnia, and general 
difficulty adjusting to institutional confinement.  
Physicians diagnosed an adjustment disorder and prescribed 
psychiatric medications. 

In July 2003, the veteran stated that he began experiencing 
auditory hallucinations in 1989 or 1990.  In 1995, a prison 
psychologist diagnosed chronic paranoid schizophrenia.  
During related treatment, the veteran described paranoid 
delusions and suicidal and assaultive ideation.  In October 
and December 2002, physicians noted that the veteran 
attributed his psychiatric condition to his period of 
military service.  He averred that his symptoms began in 
1979.  

Subsequent physicians questioned a diagnosis of paranoid 
schizophrenia because the veteran did not exhibit true 
psychotic symptoms.  In addition, the veteran has a history 
of polysubstance dependence that complicates an accurate 
diagnosis of his condition.  Psychiatric testing performed in 
November 1998 did not reveal any major mental illness.  
Physicians have diagnosed a mood, personality, depressive, 
psychotic, and schizoaffective disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Personality disorders 
are not diseases or injuries for disability compensation 
purposes.  See 38 C.F.R. § 4.9.  

Psychosis is classified as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of his discharge from service, even if 
there is not otherwise evidence that the disease was incurred 
in or aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because there is no medical evidence that the veteran 
displayed symptoms of psychoses or any other psychiatric 
disorder within one year of his discharge from service; there 
is no medical record of psychoses prior to 1995.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  Reasonable doubt means a substantial 
doubt within the range of probability, not pure speculation 
or a remote possibility.  

There is no medical evidence that the veteran's psychiatric 
disorder began during service.   A mental status examination 
performed prior to the veteran's discharge indicated that the 
veteran did not exhibit symptoms of mental illness.  That 
examination was performed by a medical doctor qualified to 
render an opinion about the veteran's mental health.  
Personnel records indicate that the veteran was discharged 
for general problems with his attitude about and compliance 
with military standards, not because of concerns about the 
veteran's mental health.  

The veteran alleges that his noted apathy about military 
service was an early manifestation of a psychiatric disorder; 
however, the veteran does not have the medical expertise 
necessary to diagnose or identify symptoms of a mental 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  Furthermore, although treatise evidence 
of record provides relevant information about the symptoms of 
schizophrenia, it offers no direct, individualized evidence 
that the veteran exhibited symptoms of schizophrenia during 
service sufficient to rebut the absence of any specific 
diagnosis in the veteran's medical history.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (noting that generic 
treatise evidence is usually too general and inconclusive to 
demonstrate specific elements of veterans' claims).  
Therefore, the veteran's opinion that "chronic apathy" was 
an early manifestation of schizophrenia does not demonstrate 
an in-service incurrence or establish a reasonable doubt 
about the in-service origin of a psychiatric disorder.

Additionally, there is no evidence that the veteran exhibited 
a continuity of symptomatology after his discharge from 
service.  The veteran denied a psychiatric history when he 
was initially treated for mental illness in 1980.  He told 
physicians that he initially noted symptoms of mental illness 
in 1979, he identified the onset of more severe symptoms in 
1989 or 1990, and he was not diagnosed as having a major 
mental illness, paranoid schizophrenia, until 1995.  

Reviewing the record as a whole, there is no competent 
evidence establishing a relationship between the veteran's 
condition and his active service.  Notably, no physician 
relates the veteran's condition to his military service.  
Physicians have noted that the veteran attributes his 
disorder to service, but the Board is not bound by a medical 
opinion based solely upon an unsubstantiated history as 
related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The veteran has identified several 
potential in-service triggers, but, as discussed above, he 
lacks the medical expertise necessary to assess the 
psychological impact of potential in-service stressors.  
Therefore, because there is no objective medical evidence of 
record supporting the veteran's assertions, his self-reported 
history is not probative evidence of the origin of his 
condition.

Because there is no positive evidence indicating that the 
veteran's psychiatric condition was incurred in service, the 
weight of the evidence is against the claim.  Consequently, 
the doctrine of reasonable doubt will not apply in this case, 
and service connection for a psychiatric disorder must be 
denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia with delusions, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


